 426DECISIONS OFNATIONALLABOR RELATIONS BOARDThrift Drug Company of PennsylvaniaandRetailClerks UnionLocal526, RetailClerksInterna-tional Association,AFL-CIO. Cases 30-CA-458and 30-RC-508September 15, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn May 24, 1967, Trial Examiner Milton JanusissuedhisDecisionintheabove-entitledproceedings, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Tial Examiner's Decision. Healso found that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. The Trial Examiner further recom-mended that the election held in Case 30-RC-508be set aside and the petition filed therein bedismissed.Thereafter, the Respondent and theCharging Party filed exceptions to the Trial Ex-aminer'sDecision and supporting briefs; theRespondent filed an answering brief to the excep-tions of the Charging Party, and the General Coun-sel filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, the National LaborRelations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the cases, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Thrift Drug Company ofPennsylvania,Kenosha,Wisconsin, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order. I'Delete from par 2(b) that part which reads to be furnished" and sub-stitute "on forms provided "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMILTON JANUS, Trial Examiner: These cases, involv-ing unfair labor practice charges and objections to con-duct affecting the results of an election, were heard atKenosha, Wisconsin, on December 12 and 13, 1966, pur-suant to a complaint issued on November 15, 1966, andupon a report on objections issued the same date. Thetwo cases were consolidated for hearing. The complaint,against Thrift Drug Company of Pennsylvania, hereincalled the Respondent or the Company, alleges violationsof Section 8(a)(1) and (5) of the National Labor RelationsAct, as amended. Briefs were filed after the close of thehearing by the Respondent and the Charging Union.Upon the entire record and my observation of the wit-nesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTThe Respondent is a Pennsylvania corporation en-gaged in operating retail drug stores in several States. Thestore involved in these proceedings is located in Kenosha,Wisconsin. During the past calendar year, a representa-tiveperiod,Respondent's sales through all its retailstores, exceeded $500,000. During the same period, itpurchased goods and material from points outside theState of Wisconsin in an amount in excess of $50,000,which were shipped, in interstate commerce, to theKenosha store. I find that the Respondent is engaged incommerce within the meaning of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDRetailClerks Union Local526, RetailClerksInterna-tionalAssociation,AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.111.THEUNFAIR LABOR PRACTICESA. Sequence of Events'The Union's campaign to organize the employees atRespondent's drug store at Kenosha, Wisconsin, beganinMay 1966 when it obtained three authorization cardsand continued into, or was resumed, in August when itobtained another seven cards. With a total of 10 cards inits possession, the Union mailed three separate communi-cations on August 24 to the Respondent's president atthe home office in Pittsburgh, Pennsylvania. They were(1) a recognition letter, in which it claimed that itrepresented a majority of the employees in the Kenoshastore, requested a meeting at a specified time and place todiscuss contract terms, and offered to prove its majorityin an appropriate unit at that time by submitting its cardsto an impartial third party for authentication of its claim;(2) a so-called warning notice in which the Union in-formed the Company that it was organizing its employeesand already represented a "substantial number" of them,gave what it called official notice of its campaign and in-All dates herein refer to the year 1966167 NLRB No. 57 THRIFT DRUG COMPANY OF PA.427terest in a storewide unit, and cautioned the Companyagainst intimidating its employees; and (3) a letter inwhich it enclosed a copy of a representation petition tothe Board. The original petition was received by theBoard the next day.The three letters were received by the Company onFriday, August 26. The following Monday, August 29,theRespondent'sattorneywrotetheUnionacknowledging receipt of the letters, stated that he con-sidered the one requesting recognition and the one in-forming the Company of its organizational activity as "in-consistent and confusing," that the Company had advisedhim of its doubts whether the Union represented an un-coerced and informed majority of its employees in an ap-propriate unit, and that it doubted the appropriateness ofa single-store unit. It also rejected the offer of a cardcheckbecauseof the possibility of coercion ormisrepresentation as to the purpose of the cards, andagreed to resolve the questions raised by the union letters"in a secret ballot election among the employees of theCompany."A stipulation for certification upon consent electionwas approved by the Regional Director on September 20,inwhich the appropriate unit was defined as all em-ployees at the Kenosha store, excluding store manager,assistant store manager, lunch counter manager, profes-sional employees, guards and supervisors as defined inthe Act. A few days later, the Union filed its originalcharge in this case, alleging that the Company had com-mitted violations of Section 8(a)(1). The next day, itrequested the Board to proceed with the stipulated elec-tion, notwithstanding its charges. The election was heldon October 12, and the employees rejected the Union bya vote of 8 to 7. On October 18, the Union filed timelyobjections to conduct affecting the election, and on thesame day it filed an amended charge alleging that theCompany had unlawfully refused to bargain with it.B.The IssuesThe basic issue is whether the General Counsel hasestablished that the Company's refusal to recognize andbargain with the Union was undertaken in bad faith, forthe purpose of dissipating the Union's majority, or in re-jection of the collective-bargaining principle. Resolutionof that issue necessarily requires examination and deter-mination of other questions. whether there was a properrequest for recognition; the Union's majority status,which involves the composition of the appropriate unitand the validity of certain authorization cards; andwhether the Company's total conduct was sufficientlygrave to warrant setting aside the election and to direct asecond election or order the Company to bargain despitethe Union's loss of the first election.nition was defective and invalid because its communica-tions with the Company were inconsistent and confusing;it thereafter failed to clarify its position although invitedto do so; and its offer to substantiate its majority showingby a card check was meaningless since the cards were nolonger in its possession, having been submitted to the Re-gionalDirector as its showing of interest to accompanythe petition.Standing alone, the Union's letter requesting recogni-tion for all employees at the Kenosha store and offeringto negotiate the terms of a bargaining contract upon proofof its majority through examination of cards (G.C. Exh.2) is unambiguous and unequivocal, and satisfies theBoard's requirements in that regard. Nor does the filingof a representation petition simultaneously with a requestfor recognition and bargaining constitute a withdrawal orqualification of the Union's right to be recognized if, infact, the Employer has no good-faith doubt of the Union'smajority.2The issue of the Company's asserted good-faith doubtwill be discussed later, in connection with the violationsof Section 8(a)(1) alleged in the complaint, and I limitmyself for now to the Company's assertion that theseparate communications of August 24 were, takentogether, so inconsistent as to leave the Company indoubt as to how to proceed. Its confusion seems to beself-engendered and without any rational basis in fact.There was surely no real inconsistency between the claimin the recognition letter that it already represented amajority of the store employees, and the warning letter inwhich it called attention to its organizing campaign andclaimed to represent a substantial number of employees.In effect, the Union was noting, perhaps superfluouslybut harmlessly, that it intended to continue its organizingdrive in order to hold on to, and to expand, the number ofits adherents. Nor was the Union required to answer theattorney's letter of August 29 and thereby forego itsclaim to be the exclusive representative of the employees,simply because it had also filed a petition, and was willingto rely on an election as one of several appropriate meansby which its majority status could be tested.Finally, Respondent's claim that the Union could notestablish itsmajority by means of cards because it nolonger had them in its possession is without merit. IfRespondent had offered to examine the cards, instead ofrejecting that procedurein itsletter of August 29, itwould have been in a better position to complain if theUnion was unable to produce the cards which it hadturned over to the Regional Director. In any event, abona fide offer on the Company's part to negotiate anagreement if a card check substantiated the Union'smajority claim,would have enabled the Union towithdraw the petition and to reclaim its cards from theRegional Director.C. Adequacy of theRequestfor Recognitionand BargainingAs noted above, on August 24, in separate letters theUnion advised the Company that it represented a majori-ty of the employees at the Kenosha store, that it was en-gaged in organizing and already represented a substantialnumber of the employees, and that it was filing a petition.The Company argues that the Union's demand for recog-D. The Union's Majority StatusThe unit:The only variation between the unit stipu-lated as appropriate by the parties for purposes of theconsent election, and that described in the demand letterand petition, is that the former specifically excludedprofessional employees while the latter did not. Therewere three pharmacists employed at the store at all timesduring the relevant period who, the parties agree, were2Mids'ecternManufacturing Company, Inc,158 NLRB 1698, andcases cited in fn 3 thereof 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDprofessional employees within the meaning of Section2(12) of the Act. Two of these were the manager and theassistant manager of the store, who were therefore alsoexcluded as supervisory employees. The third phar-macist,Divjak, was a regular part-time nonsupervisoryemployee.The parties agreed on the names of 14 employees whowere employed on August 26, when the demand letterwas received by Respondent. The Respondent also urgesthatDivjak, the nonsupervisory pharmacist, and Peter-sen, classified as a merchandiser, must also be includedin the count of employees against which the Union'smajority status must be measured.I am satisfied that Petersen must be included. Althoughhe may have had some additional responsibilities for ashort time between May 1966 when he came to work andJuly when a pharmacist was hired to act as store manager,his duties in August and up to the date of his leaving,around September 15, were clearly nonsupervisory.Although he was not actually present at the store duringparts of these months because of an accident and servicein an Armed Forces Reserve camp, he was paid for thoseperiods of absence.His duties as a merchandiser were to display sundries,such as toys, pet supplies, etc., in the selling areas of thestore, to requisition merchandise from the Company'scentralwarehouse, take inventory, help unload trucks,and put orders away. His duties as to ordering, inventory-ing, and stocking were no different in kind from those per-formed by the women employees in the cosmetics, tobac-co, or drug departments. The testimony of the Company'spersonnel director that Petersen exercised no supervisoryfunctions was not rebutted. Furthermore, his replacementafter he left about September 15, was included on theeligibility list for the October election. I find that Petersenwas the 15th employee in the unit described by theUnion's demand letter.Divjak presents a more difficult problem, because itrequiresa statutory interpretationwhich, tomyknowledge, has not heretofore been squarely decided.The question is whether the Board may issue a bargainingorder encompassing a unit in which a professional em-ployee is_included, thereby depriving him of the rightprescribed by the proviso to Section 9(b)(1) of voting onwhether he wishes to be included in a unit with non-professional employees.3 Preliminarily, I call attention tothe fact that my discussion and holding on this issue willbe dictum,sinceI also hold later on in this Decision, thatthe Union had 10 valid authorization cards, sufficient toestablish its majority whether the appropriate unit con-sistsof 16 or 15 employees, that is, whether Divjak is tobe included or excluded. However, 2 cards, those of Hixand McClelland, are included in that majority of 10, andif I am wrong in counting them, the resulting total of 8 issufficient to prove majority only if Divjak is excluded,and the unit is confined to 15 employees.The Respondent argues that the Union's demand letterof August 24, by claiming to representallemployees atthe Kenosha store, excluding only supervisors, implicitlyrequested that Divjak be included in the unit as a regularpart-time professional employee, and that it act as hisrepresentative. It is true, as Respondent points out, thatSection 9(b)(1) does not prohibit the establishment of bar-gaining units composed of both professional and non-professional employees, but requires only that the formerbe given a self-determination election on whether theywish to be included in such a mixed unit.The Respondent also points out, that if it had voluntari-ly recognized the Union as the exclusive representativeof the employees claimed to be the appropriate unit in theUnion's demand letter, the Union would have becomeDivjak's bargaining agent, and if an agreement had beenentered into, he would have been bound thereby, eventhough he had not been given a choice between exclusionor inclusion. The case cited by Respondent for thisproposition,Retail Clerks Union Local No. 324 (VincentDrugs),144NLRB 1247, as well as the laterInternational Telephone & Telegraph Corporation (ITTFederal Laboratories),159 NLRB 1757, holds that theBoard will not strike down a relationship, voluntarily andconsensually agreed to by the parties, in which profes-sional employees have been joined without their priorconsent, in a mixed unit with nonprofessional employees.There is, in each of those cases, language to the effectthat the Board is precluded by Section 9(b)(1) fromestablishing such a mixed unit, without self-determinationby the professional employees,ina representationproceeding,or fromcertifyingsuch a unit, thereby givingrise to a possible inference that the Board may do other-wise in proceedings where a Board-directed electionunder Section 9(c) is not invoked. Such an inference isnot warranted because the Act, in my opinion, precludesthe Board from establishing a mixed unit of professionaland nonprofessional employees, without self-determina-tion for the former, as prescribed by Section 9(b)(1) eitherin a representation proceeding under Section 9(c), or in anunfair labor practice proceeding under Section 8(a)(5) or8(a)(1).A union may achieve the status of exclusive bargainingrepresentative for an appropriate unit, under Section 9(a),without first winning a representation election under Sec-tion 9(c).4 The Board recognizes and validates the statusthus obtained under Section 9(a), by a proceeding pur-suant to Section 8(a)(5), or under certain circumstances,pursuant to Section 8(a)(1). But whichever paragraph ofSection 8(a) is invoked, the Board must find that the unit1The relevant statutory provisions to which I will refer are set out hereI he italics in all cases is, of course, mine, for emphasizing particularlypertinent languageSec 8 (a) It shall be an unfair labor practice for an employer-(5) to refuse to bargaincollectivelywith the representatives of hisemployees,subject to the provisions of section 9(a)Sec 9 (a)Representativesdesignated or selected for the purposesof collectivebargainingby the majority of the employeesin a unit ap-propriate for such purposes, shall be the exclusive representatives ofall the employees in such unit for the purposes of collective bargain-ing(b)The Board shall decide in each case whether, in order to assureto employees the fullest freedom in exercising the rights guaranteedby this Act, the unit appropriate for the purposes of collective bar-gaining shall be the employer unit, craft unit, plant unit, or subdivisionthereofProvided,That the Board shall not (I)decide that any unit isappropriate for such purposesif such unit includes both professionalemployees and employees who are not professional employees unlessa majority of such professional employees vote for inclusion in suchunit,"United Mine Workers of America v Arkansas Oak Flooring Co,351U S 62, 71-72,Ray Brooks v NLRB,348 U S 96, 100-101 THRIFT DRUG COMPANY OF PA.-429inwhich the Union has achieved majority status is ap-propriate, and it must follow the applicable mandates ofSection 9(b). The Board'svalidationof a unit as ap-propriate under Section 9(a) and (b) is necessarily quitedifferent from a Board holding that parties who have con-sensually agreed to bargain with respect to an inap-propriate unit may be permitted (or required) to continuetheir past course of action. In the former situation, theBoard must affirmatively find a particular unit to be ap-propriate in all regards; in the latter, it simply allows theparties to resume their extended history of bargaining foran inappropriate unit, without condoning their action butwithout declaring their conduct to be voidab initio.I hold, therefore, that I am precluded from finding theunit sought by the Union in its recognition letter to be ap-propriate, because the Board may not, under Section9(b)(1), include a professional employee in any unit if hehas not had the opportunity to decide whether he wishesto be joined with nonprofessional employees.5The unit for which the Union requested recognitionwas not inherently inappropriate, as I have mentionedabove, if the Company had voluntarily accorded recogni-tion upon being satisfied that the Union had validauthorization cards from a majority of its employees.Since the Company refused to do so, the RegionalDirector approved a stipulation for a consent election fora unit from which professional employees were excluded.The basic character of the unit originally requested (allstore employees excluding supervisors) was unchangedby the exclusion of a single nonsupervisory professionalpharmacist, and the variation between the units definedin the original request and in the stipulation, is insub-stantial.e I find, therefore, that the unit agreed to in thestipulation for certification upon consent election is a unitappropriate for the purposes of collective bargaining.Authentication of signatures:Ten dated and signedauthorizationcardswere offered and received inevidence. Four employees (Alberta Story, Lana Pfeiffer,Jacquelyn Zellen, and Sophie Zebrowski) personallyidentified their own signatures, and no question is raisedas to the authenticity of those cards.PaulWhiteside, Jr., a representative of Retail ClerksInternationalAssociation,DistrictCouncilNo. 14,testified that he had witnessed the signing of four addi-tional cards. They are those of Evelyn Massie, LouisVena, Lois Wasiulewski, and Teresa Witt.In itsbrief, theRespondent urged that the four cards which Whitesidesaid had been signed in his presence, but which were notpersonally authenticated by their signers, should not becounted towards the Union's majority, because theGeneral Counsel failed to call the four signers to identifytheir signatures or to establish that they were unavailableto testify. The contention has been uniformly held to bewithout merit. A card may be properly authenticated bya witness who testifies that he observed its signing.7 SinceWhiteside's testimony was competent and probative, it isimmaterial that the General Counsel may have relied onother methods of proving the authenticity of the cards.The last of the 10 cards are those purporting to besigned by Hazel Hix and Nancy McClelland (G.C. Exhs.9 and 10). The General Counsel called Beverly Crowe ashis witness to vouch for the genuineness of Hix's and Mc-Clelland's signatures on these two cards. Crowe is notemployed by the Respondent, and at her place of employ-ment she serves as a steward for the Charging Union.After preliminary questions as to her name and employ-ment, Crowe testified as follows, in response to thequestions of Mr. Selby, counsel for the General Counsel.Q. I hand you what has been marked GeneralCounsel's Exhibit 9, for identification, and ask youif you recognize the signature.A.Yes.Q.Whose is it?A.Hazel Hix.Q.When wasthat card signed?A.May 26th, 1966.Q. I hand you what has been marked GeneralCounsel'sExhibit 10, for identification,which pur-ports to be an authorization for representation. Doyou recognize the signature on that card?A.Yes.Q.Whose is it?A.Nancy McClelland's.Q.When wasthat card signed?A.August 19th, 1966.I admitted these two cards over the objection of Respon-dent's counsel that they had not been properly identified.He was afforded the opportunity to examine the witnesson,voir direand to cross-examine her,but chose not to doso.Thiswas the extent of General Counsel's efforts toestablish the genuinenessof thesignatures on these cards.Imerely restate the obvious,for emphasis, by pointingout that Crowedid not testify that the cards were signedin her presence,or that they had come into her possessionin connection with her duties as a steward for the Union.On the other hand,the Companydid not question herclaim that she recognized the signatures of Hix and Mc-Cleiland.It chose to forego examining her on her basis forcomparing these signatures with other signatures of Hixand McClelland which she knew to be genuine.For allthat appears here,Crowe's claim that she recognized thesignaturesmight have been supported by exact anddetailed knowledge based on her prior examination ofmany known genuine signatures of Hix and McClelland,or it might be an outright falsehood,or else based onridiculouslyinadequate opinion.But neither the GeneralCounsel nor the Company wished to inquire further, forreasons best known to themselves. Each was willing torest his case on the barest minimum.For example, neitherparty claimed that Hix or McClelland was unavailable totestify,nor did Respondent attempt to prove the falsity ofthe signatures by comparing them with samples ofauthentic signatures from tax withholding forms, payrollrecords, etc., which it might have in its possession. Ofcourse,itwas unnecessary for the Respondent to put5The distinction between a Board finding and a Board certification ofan appropriate unit is explicity drawn in Section 9(b)(3) with respect to thetwo separate standards for labor organizations which represent guardsSeeThe William J Burns International Detective Agency, Inc ,134NLRB 451, where the distinction between the two is discussed andspecifically relied upon8Heck's Inc ,156 NLRB 760, 765-767,Ottenheimer and Company,Inc, 144 NLRB 38, 46,Galloway Manufacturing Corporation,136NLRB 405,408, andThe Hamilton Plastic Molding Company, 135NLRB371, 373'Don the Beachcomber,163 NLRB 275, fn2, Lifetime Door Com-pany,158 NLRB 13,Colson Corporation v N L.R.B, 347 F 2d 128, 134(C A7),N LR B v Economy Food Center,Inc,333 F 2d 468, 471(C A 7) 430DECISIONSOF NATIONALLABOR RELATIONS BOARDforth any effortto help the GeneralCounsel prove hiscase, and the questionas to whetherIwas right inreceiv-ing GeneralCounsel's Exhibits 9 and 10 is whether theGeneralCounsel'ssubmission,throughCrowe'stestimony, establisheda prima faciecase.Respondent'sbriefstatesthat "The Board and theCourtshave consistently held that, if authentication byother than the signer is to be permitted, the partyauthen-ticating must havebeena witnessto the execution." Thestatement is incorrect.The cases do notso hold, nor dothe three cases which Respondent cites in hisbrief for thepropositionin factsupport his argument.The Board willacceptas authentic,for example,authorization cardswhichwere returnedto theperson soliciting them eventhough the solicitor did not witnessthe act ofsigning 8Turningto the three casescited byRespondent as sup-porting the contention set outabove, inThe Colson Cor-poration,148 NLRB 827, the Trial Examiner rejectedStimel'scard because he did not believeCrayne'stestimony that Stimel had returned a signedcard to him,rather thanbecause Craynehad not seen Stimel sign thecard.See footnote5 of the Trial Examiner'sDecision atpage 840. In the second case,Winn-Dixie Stores, Inc.,153NLRB 273, 306, the Trial Examiner rejectedMobley's cardbecause the testimony of Johnson,the sol-icitor, as to when the card was signed was not persuasive,rather than because he had not seen Mobley signNor doesHenry Colder Company,163 NLRB 105,support Respondent's argument that authentication of asignature may be established only through the testimonyof the signeror ofsomeone who witnessed the signing. Itmay bethatColdercasts doubton the precedential valueof theholdingin ITattel and Son,119 NLRB 910, enfd.211 F.2d 1 (C.A. 7), thatcardsmay be authenticated bya union representative(a)where his testimony shows thatthey wereobtained in the courseof theunion's organiza-tional campaignfrom key employeeswho secured themand (b)where opportunityis given theemployer beforeor at the trial tocheck theirauthenticity.But whatevermay be inferred from the Board's remand tothe Trial Ex-aminer inColder,as totheTaitelholding, it doesnot havethe scope which Respondent attributes to it, since inColderitselfthe Boardapprovedthe genuineness of thecard signed by Arlene E. Locke whose authenticity wasestablishedthrough thecomparison of the signature onthe card with an admittedly genuine sample of the sameperson's handwriting. In theColdercase, the comparisonof Locke'ssignaturewithother samples of her signaturewas madeby a handwriting expert,and the use of suchexperts has beenapproved by theBoard in other cases.9Furthermore,the Board has accepted a comparison ofsignatureseven bynonexperts.10Thereis thus no reason to believe that signatures mustbe authenticated in a more restrictive manner in Boardproceedings than in other administrativeor in judicialproceedings.Wigmore's treatise onEvidence (3d ed.1940) suppliesoverwhelming precedent that the genuine-ness of signaturesmay be proved bythe testimony ofthose whodid not witness the actual signing. Handwritingexpertsmay statetheir opinion as to whetherA signed aparticular document,by comparingA's purported signa-ture thereonwith his knowngenuine signatures; andnonexpertsmay statetheir opinionsbasedon theirfamiliaritywith A's handwritingThe competency of anonexpert witness to state an opinion as to the genuine-ness of A's signature may be testedby examining him onhis claimthat heis familiarwith A's handwriting. But ifthe party whocontests the genuinenessof A's signaturedoes not impugn the witness'claim of familiarity, thedocument is admissible in evidence,and the question ofgenuinenessis then left for the trier of fact."To returnto thespecific evidencein the instant case,Crowe testifiedthat she recognizedHix's and McClel-land's signatures.Her assertion of recognition was in ef-fecta claim that she was familiarwith theirsignatures andhad made a mental comparisonof thepurported examplesshown to her with otherexamples which she knew to begenuine,and that in her opinion,the signatures onGeneral Counsel'sExhibits 9 and 10 were indeed thoseof Hix andMcClelland.IfRespondent believed thatCrowewas not competent to express an opinion becauseof her lack of familiarity with the signatures of Hix andMcClelland,itneed only have asked her on what shebased her claim of being able to recognize these signa-tures. Its failure to do so was a calculated gamble, not anoversight,since it hadalreadyexamined Whiteside on hisclaim of recognizing the signatures on the cards whichhad been signed in his presence,and was able to show theinsubstantiality of his opinion.Respondent might havebeen able to do the samewith Croweif it had tried, but itchose not to.On the basis of the thin and barely adequate identifica-tion by Crowethat she recognized the signatures onGeneral Counsel'sExhibits 9 and 10 as being those ofHix and McClelland,Iaffirm my ruling admitting thoseexhibits in evidence,and find that the purported signa-tures are genuine, and the authorization cards valid.The allegedmisrepresentations:The signed cardswhich the Union obtained in its organizational campaignare headed"Authorizationfor Representation." The sub-stantive provisionsof the cardsauthorize the Union torepresent the employee signing it for the purposes of col-lective bargaining in accordance with applicable law.Respondent'sbriefargues that theUnion madematerialmisrepresentations to most of the employees who signed."TexasElectricCooperatives,Inc ,160NLRB 440 (cards ofChristian,Whinery,and others),Gordon Manufacturing Company,158NLRB 1303 (Oliver), andLifetime Door Company,158 NLRB 13(Holmes)9Aero Corporation,149 NLRB 1283,andBenson Veneer Company,Inc,156NLRB781,792"Phdamon Laboratories,Inc,131 NLRB 80, fn I of l R , enfd 298F 2d 176, 180 (C A 2), Tom'sSupermarket, Inc,157 NLRB 1276(Tweedie's card)See 7 Wigmore,Evidence§2131 (3d ed 1940)Modes ofAuthenticating DocumentsSome of the various possiblemodes of evidencing a document's genuineness are, of course, neverquestioned to be sufficient to entitle it to go to the jury Those aboutwhich question has arisen are only certain kinds of circumstantialevidenceItwill be necessary therefore to eliminate at the outset the kinds ofevidence as to which there is no dispute from the present point ofview(3)Circumstantialevidenceisof various sorts,and first,of thosenot here involved(a)Style of handwriting,i e ,similarity between that of the docu-ment and that of the person alleged as its maker,is a sort of circum-stantial evidence(ante, §383) undisputed in its sufficiency,the con-troversies have arisen over the proper modes of proving the fact ofsimilarity 4'The type ofhandwriting may be evidencedby persons familiarwithit(ante§§ 693, 2008), THRIFT DRUG COMPANY OF PA.Itargues that Lana Pfeiffer's card should not becounted because Zellen told her that the "only" purposeof the card was to obtain an election, and that the Unionneeded cards from a majority of the employees to insurean election. Respondent's contention loses much of itsforce since its inquiries were based on its understandingat that time that Pfeiffer had signed a card onZellen'ssolicitation.Pfeiffer's later testimony showed that thiswas not so. Pfeiffer said she had complained to JackieZellen that her wages were low, and Zellen had said thewages would be higher if they had a union. Zellen thensaid they needed so many girls to have a union, that sheherself had signed up, and if Pfeiffer wanted to sign up shecould be a member to help the majority. Zellen did nothave an authorization card with her and did not solicitPfeiffer's signature. A few weeks later, on her own initia-tive, Pfeiffer asked Nancy McClelland to bring her a cardwhen McClelland went to get hers. Pfeiffer's answer toRespondent's question as to whether Zellen had told herthat the only purpose of the card was for an election was,"for a union, yes, for higher wages." The answer, as wellas Pfeiffer's entire testimony, shows clearly that Zellennor anyone else misrepresented the purpose or effect ofthe card.Zellen testified at one point that Crowe had told herthat in order for the Union to obtain an election it neededcards of two-thirds of the employees. Respondent allegesthat this is a material misrepresentation which should in-validate Zellen's card. This is apparently a claim that Zel-len was misled into signing a card, but I fail to see why.Crowe told Zellen, according to the latter's testimony,that if the Company did not recognize the Union volun-tarily they would then have an election if two-thirds of theemployees had signed cards. The misstatement, or Zel-len'smisunderstanding of what Crowe told her, was notmaterial since Zellen's testimony also clearly shows thatshe was told that an election would only be necessary ifthe Company refused to recognize the Union on the basisof a card check.Respondent also contends that the five cards solicitedby Union Representative Whiteside are invalid because"the obvious intent and effect of Whiteside's statementsis that the only purpose of the card is to obtain an elec-tion."WhatWhiteside actually saidwas that theauthorization cards would be used for a card check and ifthat failed, for an election. He also told the employeeswho signed the cards that companies usually do not agreeto card checks, and if their employer did not, they couldvote as they pleased in the election. He did not tell them,asRespondent contends he should have, that theirauthorization cards might be used to support a bargainingorder or might supersede their vote. It is this omission,Respondent contends, which amounts to a representationthat the only purpose of the card was to obtain an elec-tion. It is obvious that Whiteside was only solicitingcards, and not attempting to give a quick course in laborlaw.What he said was accurate and correct, and his basicpoint, that the cards could be used to establish theUnion's majority without an election, is an accurate sum-mary of what the cards themselves say.In summary, I find that the Union had obtained 10valid authorization cards when it requested recognition,and that this constituted a majority of the 15 employeesin the unit of all store employees, excluding professionalemployees, guards and supervisors, which I have foundappropriate.E.AllegedViolationsof Section8(a)(1)1.Before the election431The Company's supervisors immediately responsiblefor day-to-day operations at the Kenosha store duringAugust and September were Donald Schneider, storemanager; Charles Wearing, assistant store manager; andDolores Davis, fountain manager. E. A. Montini, foodservice director, and Donald Bell, the personnel director,were management and supervisory officials with the du-tiesand responsibilities indicated by their titles, foroperations at all stores. Montini and Bell both visited theKenosha store during September and spoke to variousemployees there.Schneider,Wearing,Davis, and Montini were notcalled to testify, and their various conversations withstore employees, as testified to by witnesses for theGeneral Counsel, are in effect uncontradicted. Story,Zebrowski, and Zellen testified that Store ManagerSchneider had spoken to each of them individually onmany occasions between August 26 and October 12, thedate of the election, telling them that the store wouldclose down if the Union came in. Pfeiffer also testifiedthat Schneider had told her several times, in effect, thatthere was no need to worry about little things because ifthe Union got in, the store would close down.Story also testified that she participated in a conversa-tion with Schneider, Sophie Zebrowski and her husband,and employee Evelyn Massie about September 10, whenSchneider said he was planning to give everyone a raiseto $1.50 per hour. Mrs. Zebrowski then asked him whatguarantee they had that they would not be fired after theelection, and that Schneider had promised that none ofthe girls would be fired if the Union did not come in. Onanother occasion, according to Story, Schneider askedher and Pfeiffer if there wasn't to be a union meeting thenext day and when she said, "We know you've got yourspies," he answered, "Yes, I know everything that'sgoing on with the union business."A few days after the consent election was agreed to,Schneider asked Story if she would like to come in towork for a couple of hours on the day of the election, eventhough she was not scheduled to work that day. Storysaid she would be in to vote election day, to whichSchneider said, "I thought jou'd like to get some time inbefore the 12th, because if the Union gets in, you're notgoing to get any time in after the 13th."Zellen testified that she had gone to the store on Sep-tember 15 to meet Lana Pfeiffer and go with her to aunion meeting. Schneider said to them that he did notknow why they bothered going to a union meeting, it wasnot going to do them any good anyway, but that he couldget a job anywhere.Although Assistant Manager Wearing does not seem tohave been as active as Schneider during this period,Zebrowski did testify that whenever she met him in thestockroom he also said that if the Union got in, the storewould close.Based on their uncontradicted testimony and theirdemeanor while testifying, I credit Story, Pfeiffer, Zellen,and Zebrowski and find that Schneider and Wearingmade the statements recited above. I find that their re-marks that the store would be closed if the Union camein, Schneider's offer to let Story work on a nonscheduledday, his statement that he was planning to raise everyoneto $1.50 per hour, the threat implicit in his remark that 432DECISIONSOF NATIONALLABOR RELATIONS BOARDnone of the girls would be fired if the Union did not comein, and his statement implying that he knew what wasgoing on with the union business, and that it would not dothem any good to go to a union meeting, all constituted il-legal interference, restraint, and coercion within themeaning of Section 8(a)(1).Pfeiffer testified thatDavis, the fountain manager,asked her on two occasions in mid-September how shewas going to vote in theunionelection.During thisperiod, Davis also asked her if she had gone to a unionmeeting which had been held the evening before.Pfeiffer and Zellen testified that in separate conversa-tions with each of them Davis had told them that if anyapplicants for employment appeared in response to ahelp-wanted advertisement which the Company had justrun, that they were to find out whether the applicant wasfor a union, and, if she was, to tell her that the job had al-ready been filled or that the manager was not in to takethe application.Zellen also testified that a week or so before that con-versation, Davis had told her, while Nancy McClellandwas also present, that she, Davis, was to find out howthey were going to vote.Based on their uncontradicted testimony and theirdemeanor while testifying, I credit Pfeiffer and Zellen,and find that Davis made the statements recited above.Inquiries as to how an employeeisgoingto vote, andwhether she had gone to a union meeting, and orders toturn away applicants who are favorable to a unionreasonably tend to intimidate employees in the exerciseof their right to support a union and are thereby violativeof Section 8(a)(1). I so find here.Pfeiffer testified as to three conversations in Septemberwith Montini, the food service director. In the first suchconversation, Montini asked her if she had been to unionmeetings and if she had a personal gripe, since anyonewho wanted the Union must have a personal gripe. Healso said that the fountain employees would not neces-sarily get a raise even though the other employees might,that they might lose their separate store and fooddiscounts, and in the long run would lose more than theywould gain if the Union got in. She also testified thatMontini had said in the same conversation that the foun-tain was a separate department in the store, that it was notmaking as much money as it should, and that he couldclose it any time.In their second conversation, Montini told her he knewthat she, Alberta (Story), and Jackie (Zellen) had been toa union meetingand asked her if she knew what wage ratethe Union was offering. She said she did not, and Montinithen said that if the Employer and Union decided onwages, it would not be more than $1.15 per hour and thatthe employees would lose their food and store discountsAgain he asked her what her gripes were and she told himthat the employees were interested in the Union becausethey thought it could get them higher wages, to which hereplied that he was not allowed to make any promisesthen, because it might look like a bribe but that in OctobertheCompany would decide which employees weredeserving of a raise.In their third conversation, a few weeks later but beforethe election, Montini repeated some of the points he hadpreviously made, such as the loss of food discounts if theUnion got in.Zellen's testimony as to her conversations with Mon-tinisubstantially corroborates that of Pfeiffer. Zellen saidthatMontini told her he was there because of the unionactivities, that the fountain employees were overpaid at$1.10 per hour because employees at other stores werenot given a store discount or a food allowance, and that ifthe employees obtained a union they would lose theirdiscounts.Based on their uncontradicted testimony and on theirdemeanor while testifying, I find that Pfeiffer and Zellentestified credibly as to what Montini said to them. I findthatMontini threatened them with loss of their store andfood discounts, and threatened Pfeiffer with closing downthe fountain department if the Uion won. His statementthat the employees would not get more than $1 15 perhour if the Union got in, accompanied by his statementthat in October the Company would decide on raises,would reasonably tend to impress on Pfeiffer and theother employees that their chances for wage raises wouldbe improved if they defeated the Union. Respondent vio-lated Section 8(a)(1) by Montini's threats and promises ofbenefits detailed above.In connection with his duties as personnel director,Bell visited the Kenosha store about September 8 and 9and spoke to all the employees individually. He testifiedthat he did so because Kenosha was a fairly new opera-tion and he wanted to inform himself about the personalbackground of the store employees, to explain the com-pany benefits, and to find out what problems the em-ployees might be having. Only Story and Zebrowski werecalled by the General Counsel to testify as to their inter-viewswithBell.During Bell's inquiry as to theirproblems, both Story and Zebrowski brought up theirdesire for more money. Bell took advantage of the open-ing thus presented him by telling them in effect that hishands were tied while the union business was unfinished,but that the Company was aware of the problem. Storyamplified this by testifying that Bell also said everyonecould count on a substantial raise in October, whileZebrowski said that Bell had told her the Company wasin the process of talking about giving raises to the girls,but that their hands were tied now that the Union wastalking about coming in. Bell testified that he said onlythat the Company reviewed wages in October.I think it more likely that Bell limited himself to the re-marks he testified to - that the Company reviewed wagesinOctober. Although Story and Zebrowski forthrightlytold him in their interviews that they wanted more money,and thereby gave him a favorable opportunity to let themknow that raises might be forthcoming next month,neither Story's nor Zebrowski's testimony indicates thatthe possibility or expectancy of a raise was conditionedon the Union's defeat. I am satisfied that the Company'sannual wage review for employees at all its stores didoccur in October. I find that Bell's implicit promise thattheir complaints about wages would be considered wasmade pursuant to the Company's regular practice ofreviewing employee wages every October, and was notconditioned on their rejection of the Union. I thereforefind no violation of Section 8(a)(1) in any of Bell's re-marks to Story and Zebrowski.2.After theelectionAbout 2 weeks after the election, and while the Union'sobjections were pending before the Regional Director,the Company granted wage increases to its employees.The complaint alleges that the grant of increases at thattime was an independent violation of Section 8(a)(1), aswell as a violation of Section 8(a)(5). THRIFT DRUG COMPANY OF PA.433Within a week or so after the election, about half theemployees at the store quit voluntarily. Some of these hadbeen earning less than $1.40 per hour. Their replace-ments were hired at $1.40, and those old employees whoremained and who were not above that minimum weregiven raises so that their new rates matched or exceededthe newly established minimum.The Company argues that the grant of wage increasesafter the election was prompted by its normal policy ofreviewing all wages throughout its chain of more than 100stores each October; that it had already established a$1.40 minimum at the stores it was currently opening,because that was to be the new statutory minimum as ofFebruary 1, 1967, under the Federal Wage-Hour Laws,and because many of the employees who had recentlyquit had been dissatisfied with their low wages.Iconsider these to be legitimate business considera-tions warranting the grant of wage increases at that timedespite the pendency of the objections to the election. Iam aware of those cases in which the Board has held thatwage increases or benefits granted after an election, whileobjections are pending, are in violation of Section 8(a)(1)as being calculated to influence the employees' choice ofa bargaining representative if a second election weredirected, and as a reward for having rejected the Union.12These were, however, cases in which the benefits grantedwould have been illegal, under the rationale ofN.L.R.B.v.Exchange Parts Company,375 U.S. 405, if they hadbeen bestowed before the election. In the instant case, onthe contrary, the evidence shows no deviation from theCompany's normal and regular practice of reviewingwages throughout its entire chain of stores in October,and to make such adjustments as were called for by legiti-mate business considerations. 13On the basis of the evidence presented in this case, Ibelieve that the wage increases granted late in Octoberwere justifiedby the approaching February 1967deadline for raising the minimum under the Wage-HourLaws, and were not, therefore, either premature or exces-sive. I find no independent violation of Section8(a)(1)thereby, but in view of my intention to find a violation ofSection 8(a)(5) in the Company's refusal to recognize andbargain with the Union as the authorized representativeof a majority of its employeesin anappropriate unit, Inevertheless find that the unilateral institution of thesewage adjustments was a violation of the Respondent'sobligation to bargain with the Union.F.Alleged Violations of Section 8(a)(5)Ihave found that the Union represented a majority ofthe employeesin anappropriateunitat the Company'sKenosha store when it requested recognition and bargain-ing.The General Counsel, however, is also obligated, aspart of his case, to establish that the Respondent refusedin bad faith to recognize and bargain with the Union afteritattained itsmajority status or, as the principle isfrequently stated in expanded terms, because it rejectedthe concept of collective bargaining or sought to use thetime thus gained to undercut and destroy the support ofits employees for their chosen representative. The inde-pendent violations of Section 8(a)(1) which I found haveoccurred were pervasive and substantial. They consistedof threats by every one of the three supervisors in actualcharge of the store's operations, and by Montini, whobecause he represented a higher level of managementwould tend to impress upon the employees the concernwhich top officials of the Company felt about their activi-ties.Four employees, out of a total of 16 nonsupervisoryemployees, testified credibly to the month-long effort oftheRespondent to convince them of the dire con-sequences likely to result from their continued support ofthe Union, through their threats and coercive interroga-tions. In circumstances such as these, the Respondent'sreliance on cases in which the Board found no causal rela-tionship between isolated violations of Section8(a)(1)and the loss of the Union's majority is misplaced.14Affirmatively, Respondent contends that it had a good-faith doubt as to the Union's claim of majority representa-tion. Its argument that the Union's conduct on August 24in sending it three separate communications was am-biguous and inconsistent, has already been consideredand rejected. It also relies on the fact that the Kenoshastore had been in operation only 8 or 9 months, that it hadhad a high rate of employee turnover, and that it had al-ways attempted to keep in close contact with its em-ployees and was therefore dubious of the Union's claimon the extent of the support it had won at the store.It alsourges, asevidence of its good-faith doubts, that it waswilling to proceed with a consent election to test theUnion's claims.These assertions might, in other circum-stances, have established a good-faith doubt, but heretheir force has been effectively blunted by its aggravatedconduct in coercingand intimidatingitsemployees,therebymakingimpossiblea fair test of the Union'smajority claims.The Respondent also contends that a bargaining orderagainst it would not be warranted because the Union hasin the meantimelost the effective support of its former ad-herents, and because the doctrine of theBernel Foamcase, 146 NLRB 1277,is notapplicable here. I will con-sider thecontentionsin that order.Respondent expresses concern thatitspresent em-ployees will be deprived of their right to refrain from self-organizingactivities if a bargaining order is issued here.It istrue that seven employees left almost immediatelyafter the election, and that apparentlynone of themclaimed that the Union's lossof the election was the=reason for their quitting.It isworthy of note, however,that all seven hadsignedauthorization cards. In anyevent, the Respondent argues that the Union would havelost itsmajority without regard to whether Respondenthad committed some unfair labor practices. In effect, itseeks to benefit from its own illegal actions in thwarting12Ambox, Incorporated,146 NLRB 1520, 1521, enforcement deniedon this point 357 F 2d 138, 141 (C A5),Northwest Engineering Com-pany,148 NLRB 1136, 1144, enfd 376 F 2d 770 (C A D C ),Gal TexHotel Corporation, d/bla Admiral Semmes Hotel and Motor Hotel,154NLRB 338, 342, andRalph Printing & Lithographing Co,158 NLRB135313 SeeSheboygan Sausage Company, Inc,156 NLRB 1490, 1497, andTrue Temper Corporation,127 NLRB 839, 84214CompareAaron Brothers Company of California,158 NLRB 1077,Hammond & Irving, Incorporated,154 NLRB 1071, andCameo Lin-gerie, Inc,148 NLRB 535, which theRespondent relies on,with thefol-lowing cases in which the Board,with court approval,held that the em-ployer had rejectedthe union's request to bargain, in bad faithElliott-Wil-liamsCo, Inc,143 NLRB 811, enfd 345 F 2d 460 (C A7), Boot-SterManufacturing Company, Inc, 149 NLRB 933, enfd 361 F 2d 325 (C A6),Gotham Shoe ManufacturingCo, Inc , 149 NLRB 862, enfd 359F 2d 684 (C A 2), andFrank C Varney Co, Inc,151 NLRB280, enfd359 F 2d 774 (C A 3) 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDits former employees' desire for representation by ad-vocating the right of its present employees to refrain fromsuch activities. The Supreme Court's decision inFranksBrothers Company v. N.L.R.B.,321 U.S. 702, exposesthe untenability of Respondent's argument.Since the facts in no two cases are ever exactly alike,the Respondent is able to point out certain factual dif-ferences between this case andBernet Foam ProductsCo., Inc.,146 NLRB 1277.15 InBernet,the petition wasfiled after a request for recognition was refused; here, itwas filed simultaneously with the request. Respondent ar-gues thatBernetdoes not govern this case since here therefusal to bargain did not induce the filing of the petition,and consequently that the Union had a genuine choice ofremedies here, unlike the union inBernet.I think the fac-tual differences between the two cases are immaterial.BeforeBernet,a union,knowing of an employer's unfairlabor practices, had a one-time choice between proceed-ing with an election or seeking a bargaining order. Thereversal of that doctrine was intended to abolish thenecessity of making that choice,and to permit a union togo forward with the election and thereafter, if it lost, toprove its preexisting majority in an unfair labor practiceproceeding.Respondent's distinction based on whichcame first, the petition or the request, would merely im-pose an illogical limitation on what the Board clearly in-tended to accomplish.16Respondent also relies on another factual distinctionbetween this case andBernetto argue that the Unionshould be limited to a choice between an election or an8(a)(5) proceeding. It points out that here the Union filedcharges of 8(a)(1) violations after it filed its petition butbefore the election was held. In conformity with Boardregulations,italso requested the Regional Director toproceed with the election despite its pending charges.After the election, it filed objections and an unfair laborpractice charge alleging a wrongful refusal to bargain.Respondent contends that this gave the Union an evengreater advantage than it was entitled to under theBernetdoctrine,in allowing it to keep its 8(a)(1) charges inabeyance until it knew whether it had won or lost theelection, and then to rely on those as the basis for its8(a)(5) charge. This is said to permit the Union to harassthe Respondent and to abuse Board processes. Like theprevious argument, Respondent's concern that the Unionmay act only in a fixed step-by-step fashion is misplaced.That the Union filed 8(a)(1) charges before instead ofafter the election does not affect the Board's reasons forallowing a union to participate in an election and thenprosecute a refusal-to-bargain charge. The Respondentbelieves theBernetdoctrine is unfair,and it is entitled tourge the Board to overturn it, but its attempt to pay lipservice to it while distinguishing this case from it fac-tually, is no more than a roundabout attack onBernetitself.IV.OBJECTIONS TO THE ELECTIONThe Union filed timely objections to the conduct of theelection.The Regional Director's report on the objec-11 InBernel, theBoard reverted to its former doctrine that a union maybe entitled to a bargaining order based on its majority status even thoughithad lost an election in which it participated with knowledge of the em-ployer's commission of unfair labor practices10Midwestern Manufacturing Company, Inc ,158 NLRB 1698, andcases cited in fn 3 thereof1' InternationalShoe Company,123 N LRB 682tions refers to evidence tending to show that between thefiling of the petition and the election, supervisors andagents of the Respondent coercively interrogated em-ployees concerning their union activities, threatenedthem with the closing of the Kenosha store and otherreprisals, and promised them increases in wages andother benefits if they rejected the Union. I see no reasonto consider other conduct which was alleged in the objec-tions as grounds for setting the election aside since, in myopinion, the evidence at the consolidated hearing beforeme amply supports the conclusion I have reached that theelection should be set aside, and that the Respondentshould be requii ed to bargain with the Union as the exclu-sive representative of its employees at the Kenosha store,based on its majority status as of August 26, 1966.It is also immaterial that the objections did not specifyall the conduct which I have found to be grounds forsetting the election aside. The decision as to whether anelection should be set aside is properly made on the basisof the investigation or hearing, and not on the allegationsspecified in the objections to the election.17 Here,moreover, the complaint alleged in what respects Section8(a)(1) had been violated before the election, and suchviolations, if proved, area fortiorigrounds for setting theelection aside, so long as timely objections were filed.ConclusionsAccordingly, for the reasons stated above, I concludethat Respondent, by rejecting the Union's request on Au-gust 26 for recognition and bargaining, and thereafter en-gaging in unfair labor practices designed to destroy theUnion's majority, refused to bargain with the Union inviolation of Section 8(a)(5) of the Act.11I alsofind that byunilaterallyraisingthe wages of its employees in Octoberat a time when the Union was entitled to exclusive recog-nition as bargaining agent, Respondent violated the samesection. 19Furthermore, even if I were to assume that the Com-pany acted in good faith in insisting upon an election, abargaining order is nonetheless appropriate in order toundo the effects of its subsequent unfair labor practice S.20Finally, the Board and the courts have also held in anumber of cases that, where an employer's violations ofSection 8(a)(1) have dissipated a union's majority andprevented the employees from freely exercising their cho-ice of representatives, the Board may, in order to remedythe unfair labor practices, issue an order directing the em-ployer to bargain with the union on request, provided thatthe union had a majority at all relevant times 21 Under thedoctrine of these cases also, a bargaining order is ap-propriate in this case.CONCLUSIONS OF LAW1.All employeesat Respondent'sKenosha, Wiscon-sin, store,excludingthe storemanager,assistant storemanager, lunch counter manager,professional em-ployees, guards,and supervisorsas defined in the Act,11NLRBvJoySilk Mills, Inc,185F2d732(CADC)1"N L R B v Benne Katz, etc, d/b/a Williamsburg Steel ProductsCo, 369 US 73620N L R BvStowManufacturing Co, 217F 2d 900 (C A 2), andIrving Air Chute Company, Inc v N L R B ,350 F 2d 176 (C A 2)11Editorial "El Impartial" Inc v N L R B,278 F 2d 184, 187 (C A1), andN L R B v Delight Bakery, Inc,353 F 2d 344 (C A 6) THRIFT DRUG COMPANY OF PA.constitute an appropriate unit for the purposes of collec-tive bargainingwithin the meaning of Section 9(b) of theAct.2.At all times since August 24, 1966, the Union hasbeen the duly designated bargaining representative of theemployees in the aforesaid collective-bargaining unit.3.The Respondent has interfered with, restrained, andcoerced its employees in the exercise of their nghtsguaranteed in Section 7 of the Act, in violation of Section8(a)(1), by threatening them that the Kenosha store or itsfountaindepartment would be closed down or that theywould lose their store or food discounts, by promisingthem wageincreasesand other benefits, by coercively in-terrogating them as to how they were going to vote, or ifthey had attendedunion meetings,by intimidating themthrough its orders to reject applications for employmentfrom prounion applicants, and bytellingthem that theirattendance at union meetingshad been observed andnoted.4.By failing and refusing on August 26, 1966, and atall timesthereafter, to recognize and bargain with theUnion as the collective-bargaining representative of theemployeesin theaforesaid unit, and by unilaterallychangingthewages of employees in October 1966,without notice to or consultation with the Union, theRespondent has engagedin unfair labor practices in viola-tion of Section 8(a)(5) of the Act.5.The aforesaid unfair labor practices affect com-merce withinthe meaningof Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Respondent has engaged in un-fair labor practices in violation of Section 8(a)(1) and (5)of the Act, my Recommended Order will provide that itcease anddesist therefrom and take certain affirmativeaction designedto effectuate the policies of the Act.As indicated above, an order to bargain collectivelywith the Union is appropriate to remedy the Company'sviolationsof the Act. Even in the absence of a refusal tobargain,Iwould find this remedy appropriate in the cir-cumstancesof this case in view of the Company's exten-sive violations of Section 8(a)(1), which prevented theemployeesfrom exercising a free choice in the election.In view of theseconclusions,my Recommended Orderwill provide for dismissal of the pending representationproceedings,Case 30-RC-508.The unfair labor practices found here are such as to in-dicatean attitudeof opposition to the purposes of the Actgenerally. I find therefore that a broad cease-and-desistprovisionisnecessary to effectuate the policies of theAct.In itsbrief, the Union has askedme torecommend ad-ditional remedial provisions to enable it to retrieve thelosses it sustainedthrough the Company's unfair laborpractices which effectively denied it the support of theunit employees it had previously enjoyed. It asks forprovisionsgiving itaccess to the Company's bulletinboards andpremisesunder appropriate conditions, theopportunity to address unit employees on company timeand propetyduringthe compliance period, for additionalrelief of an unspecified nature to restore its economicstrength to what it was when the Company refused to bar-gain with it, and to compensate it for its organizational ex-pensesif the parties are unable to reach agreement under435the bargaining order. As an alternative, the Union sug-gests a remedial provision recently recommended byanother Trial Examiner in a similar case, to make the em-ployees whole by paying them the difference between thecompensation they actually received and the ratesreceived by employees in comparable units under unioncontracts for the period of the refusal to bargain.Although I appreciate the Union's position that its bar-gaining strength has been seriously eroded by the Com-pany's unfair labor practices, and that it is entitled to arestoration of the situation as it would have been, absentthe unfair labor practices, it is nevertheless a question ofjudgment whether the remedy I have prescribed above isin fact inadequate. Trial Examiners have, in the first in-stance, a responsibility to exercise their judgment infitting the remedy to the violation, but with a proper re-gard for long-established Board practices in these mat-ters. Since some, if not all of the proposals suggested bythe Union, have been advanced in other cases now pend-ing before the Board, I believe it would be a gratuitousgesture on my part to order such novel remedies until theBoard has established guidelines in similar cases. I there-fore deny the Union's request.RECOMMENDED ORDERUpon the foregoing findings and conclusions and theentire record,and pursuantto Section 10(c) of the Act, itis recommended that the National Labor Relations Boardorder that Thrift Drug Company of Pennsylvania, its of-ficers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Threatening employees that its Kenosha store orits fountain department would be closed down or thatthey would lose their store or food discounts because oftheir union activities.(b)Promising employees wage increases and otherbenefits in order to interfere with their free choice ofrepresentatives.(c)Coercively interrogating them as to how they weregoingto vote or if they had attendedunion meetings, in-timidating them by ordering the rejection of applicationsfor employment from prounion applicants, and tellingthem that their attendanceat union meetingshad been ob-served and noted.(d) In any other manner interfering with, restraining,or coercing its employees in the exercise of their right tojoin or assist Retail Clerks Union Local 526, RetailClerks InternationalAssociation,AFL-CIO, or anyother labororganization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities.(e)Refusing to recognize and bargain collectively withRetailClerks Union Local 526, Retail Clerks Interna-tional Association, AFL-CIO, as the exclusive bargain-ing representative of the employees in the appropriateunitset forth in the conclusions of law above.(f) Instituting changes in the wages, hours, or otherconditions of employment of its employees without noticeto, or consultation with,RetailClerks Union Local 526,RetailClerks International Association, AFL-CIO, astheir exclusive bargaining representative.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:310-541 0 - 70 - 29 436DECISIONS OF NATIONAL(a)Upon request, bargain collectively with RetailClerks Union Local 526, Retail Clerks International As-sociation,AFL-CIO, as the collective-bargainingrepresentative of all its employees in the appropriate unitset forth in the conclusions of law above, with respect torates of pay, wages, hours of employment, or other termsof employment and, if an understanding is reached, em-body such understanding in a signed agreement.(b)Post at its store at Kenosha, Wisconsin, copies ofthe attached notice marked "Appendix. "22 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 30, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that such notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 30, inwriting, within 20 days from the date of the receipt of thisDecision, what steps Respondent has taken to complyherewith.23The petition for certification of representatives in Case30-RC-508 is hereby dismissed.22 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "23 I n the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 30, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT threaten employees that ourKenosha store or its fountain department will beclosed down or that they will lose their store or fooddiscounts because of their union activities.WE WILL NOT promise wage increases or otherbenefits in order to interfere with a free choice ofrepresentatives by our employees.LABOR RELATIONS BOARDWE WILL NOT coercively interrogate our em-ployees as to how they are going to vote or if theyhave attended union meetings,nor will we intimidatethem by ordering them to reject applications for em-ployment from prounion applicants,nor tell themthat their attendance at union meetings has been ob-served and noted.WE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to join or assist Retail Clerks Union Local526,RetailClerksInternationalAssociation,AFL-CIO,or any other labor organization,to bar-gain collectively through representatives of their ownchoosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mu-tual aid or protection,or to refrain from any or allsuch activities.WE WILL NOT institute changes in the wages,hours, or other conditions of employment of our em-ployeeswithout notice to, or consultation with,RetailClerksUnion Local 526, Retail Clerks Inter-national Association,AFL-CIO,as their exclusivebargaining representative.WE WILL bargain,upon request, with the above-named labor organization as the exclusive bargainingrepresentative of all employees in the unit describedbelow,with respect to wages, rates of pay,hours ofemployment,or other terms of employment and, if anunderstanding is reached,embody such understand-ing in a signed agreement.The bargaining unit is:All employees at our store in Kenosha,Wisconsin,excludingthestoremanager,assistant store manager,lunch counter manager,professional employees, guards and supervisorsas defined in the Act.All our employees are free to become or refrain frombecoming members of the above-named labor organiza-tion or any other labor organization.DatedByTHRIFT DRUG COMPANY OFPENNSYLVANIA(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Second Floor,CommerceBuilding,744 North Fourth Street, Milwau-kee, Wisconsin 53203, Telephone 272-3861.